NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD CATHERINE,                               No. 17-15687

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00878-MCE-
                                                CKD
 v.

CLEAR RECON CORPORATION;                        MEMORANDUM*
WELLS FARGO BANK, N.A.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Donald Catherine appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to state a claim. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040

(9th Cir. 2011). We affirm.

      The district court properly dismissed Catherine’s Fair Debt Collection

Practices Act (“FDCPA”) claim because Catherine failed to allege facts sufficient

to show that either defendant was a “debt collector” within the meaning of the

FDCPA. See 15 U.S.C. § 1692a(6) (definition of “debt collector” under the

FDCPA); Ho v. ReconTrust Co., NA, 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions

taken to facilitate a non-judicial foreclosure, such as sending the notice of default

and notice of sale, are not attempts to collect ‘debt’ as that term is defined by the

FDCPA.”); Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204, 1208 (9th Cir.

2013) (complaint “must plead factual content that allows the court to draw the

reasonable inference” that defendant is a “debt collector” as defined by the FDCPA

(citations and internal quotation marks omitted)).

      The district court did not abuse its discretion by dismissing Catherine’s

FDCPA and dual tracking claims without leave to amend because amendment

would be futile. See Cervantes, 656 F.3d at 1041 (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

      We reject as without merit Catherine’s contention that the magistrate judge

lacked jurisdiction to rule on non-dispositive matters and to issue findings and


                                           2                                    17-15687
recommendations to the district court judge. See 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. P. 72(a).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Catherine’s request for leave to add new claims, set forth in his opening

brief, is denied.

       All pending motions are denied.

       AFFIRMED.




                                          3                                   17-15687